      Case 1:16-cv-09517-LAK-KHP Document 329 Filed 10/08/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  DANIEL KLEEBERG,            LISA    STEIN,    and
  AUDREY HAYS,
                                                        Civil Action No. 16-CV-9517
                        Plaintiffs,                     (LAK)(KAP)

         v.

  LESTER EBER; ALEXBAY, LLC f/k/a LESTER
  EBER, LLC; ESTATE OF ELLIOTT W.                       NOTICE OF JOINT MOTION TO
  GUMAER, JR.; and WENDY EBER,                          APPROVE DISMISSAL OF
                                                        DERIVATIVE CLAIMS
                        Defendants,

         and

  EBER BROS. & CO., INC.; EBER BROS. WINE
  AND LIQUOR CORP.; EBER BROS. WINE &
  LIQUOR     METRO,        INC.;    EBER-
  CONNECTICUT,       LLC;    EBER-RHODE
  ISLAND, LLC; EBER BROS. ACQUISITION
  CORP.; EBER-METRO, LLC; SLOCUM &
  SONS OF MAINE, INC.; and CANANDAIGUA
  NATIONAL BANK & TRUST COMPANY,

                        Nominal Defendants.



       PLEASE TAKE NOTICE that Plaintiffs, Daniel Kleeberg, Lisa Stein, and Audrey Hays,
together with Defendant Estate of Elliott W. Gumaer, Jr. (the “Estate”), by and through their
undersigned counsel, hereby move the Honorable Court of the Southern District of New York,
for an order pursuant to Federal Rule of Civil Procedure 23.1, approving the dismissal of the
derivative claims filed on behalf of several Nominal Defendants against the Estate.
     Case 1:16-cv-09517-LAK-KHP Document 329 Filed 10/08/20 Page 2 of 2




Dated: October 8, 2020


                                         /s Brian C. Brook                   .
                                         Brian C. Brook (BB 1980)
                                         BROOK & ASSOCIATES, PLLC
                                         100 Church Street, 8th Floor
                                         New York, New York 10007
                                         Telephone: (212) 257-2334
                                         Brian@brook-law.com
                                         Attorneys for Plaintiffs Daniel Kleeberg,
                                         Lisa Stein, and Audrey Hays




                                     2
